Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2019/0222399; hereinafter Huang). 
Regarding claim 1, Huang shows a user terminal (Figure 11 shows a UE) comprising: 
a transmitting section (Figure 11; noted transceiver) that transmits uplink control information and a demodulation reference signal (DMRS) using an uplink shared channel set to one or more symbols (Figure 16; Par. 0115, 0125; noted piggybacking UCI on PUSCH relative to UL-SCH data and each of DMRS signaling.  Further noted that data and control symbols are respectively mapped onto available resource elements of the PUSCH.); and 
a control section (Figure 11; noted processor) that controls transmission of the DMRS using a specific DMRS configuration (Figure 16; Par. 0070-0071, 0125, 0127; noted use of TDM DMRS or FDM DMRS.).
Regarding claim 2, Huang shows wherein when the uplink control information is transmitted using a given uplink shared channel configuration, the control section uses a specific DMRS type regardless of a DMRS type set by higher layer signaling (Figure 16; Par. 0070-0071, 0125, 0127; noted a UE may receive and process the signaling transmitted by the base station to determine a multiplexing operation of the DMRS, including whether to FDM the DMRS with other signaling in a same symbol period, or instead to TDM the DMRS with the other signaling in a different symbol periods. However, in some cases, UCI may only be time division multiplexed with DMRS, regardless of waveform type used for the uplink transmission signaled by the base station.).
Regarding claim 3, Huang shows wherein when the uplink control information is transmitted using a given uplink shared channel configuration, the control section uses a given number of DMRSs regardless of information regarding a number of allocated DMRSs set by higher layer signaling (Figure 4, 16; Par. 0070-0071, 0130, 0137; noted a UE may receive and process the signaling transmitted by the base station to determine a multiplexing operation of the DMRS, including whether to FDM the DMRS with other signaling in a same symbol period, or instead to TDM the DMRS with the other signaling in a different symbol periods. However, in some cases, UCI may only be time division multiplexed with DMRS, regardless of waveform type used for the uplink transmission signaled by the base station.).
Regarding claim 4, Huang shows wherein the control section controls transmission of the uplink control information based on a set DMRS type (Figure 16; Par. 0070-0071, 0125, 0127; noted a UE may receive and process the signaling transmitted by the base station to determine a multiplexing operation of the DMRS, including whether to FDM the DMRS with other signaling in a same symbol period, or instead to TDM the DMRS with the other signaling in a different symbol periods. However, in some cases, UCI may only be time division multiplexed with DMRS, regardless of waveform type used for the uplink transmission signaled by the base station.).
Regarding claim 5, Huang shows wherein the control section transmits the uplink control information using the uplink shared channel when a specific DMRS type is set, and the control section does not transmit the uplink control information using the uplink shared channel when a DMRS type other than the specific DMRS type is set (Figure 16; Par. 0070-0071, 0125, 0127; noted a UE may receive and process the signaling transmitted by the base station to determine a multiplexing operation of the DMRS, including whether to FDM the DMRS with other signaling in a same symbol period, or instead to TDM the DMRS with the other signaling in a different symbol periods. However, in some cases, UCI may only be time division multiplexed with DMRS, regardless of waveform type used for the uplink transmission signaled by the base station.).
Regarding claim 6, Huang shows a radio communication method for a user terminal (Figure 16 shows a method performed by a UE.), comprising the steps of: 
transmitting uplink control information and a demodulation reference signal (DMRS) using an uplink shared channel set to one or more symbols (Figure 16; Par. 0115, 0125; noted piggybacking UCI on PUSCH relative to UL-SCH data and each of DMRS signaling.  Further noted that data and control symbols are respectively mapped onto available resource elements of the PUSCH.); and 
controlling transmission of the DMRS using a specific DMRS configuration (Figure 16; Par. 0070-0071, 0125, 0127; noted use of TDM DMRS or FDM DMRS.).
	Regarding claim 7, this claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190327689 A1 - relates to a method and an apparatus for transmitting uplink demodulation reference signals.
US 20190028162 A1 - relates to a wireless communication system, and more particularly, to a method of mapping, transmitting, or receiving uplink control information in a wireless communication system.
US 20180309552 A1 - relates generally to wireless communication systems, and more particularly, to systems and methods for transmitting uplink control information (UCI).
US 20180070338 A1 - relates to a terminal, a base station, a method of generating a DMRS, and a transmission method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413